In the

United States Court of Appeals
               For the Seventh Circuit

No. 12-3381

G REGORY S IMMONS,
                                               Plaintiff-Appellant,
                                v.

T IMOTHY G ILLESPIE, et al.,
                                            Defendants-Appellees.



            Appeal from the United States District Court
                 for the Central District of Illinois.
             No. 11-cv-1384—Joe Billy McDade, Judge.



    A RGUED F EBRUARY 26, 2013—D ECIDED M ARCH 19, 2013




 Before E ASTERBROOK, Chief Judge, and R OVNER and
W ILLIAMS, Circuit Judges.
  E ASTERBROOK , Chief Judge. The Board of Fire and
Police Commissioners for Pekin, Illinois, determined
that Gregory Simmons, an officer of the city’s police
department, had disobeyed an order. It suspended him
without pay for 20 days. A state court affirmed the
board’s decision, but a court of appeals reversed after
concluding that the chief of police lacked authority to
2                                              No. 12-3381

issue the order in question. Simmons v. Pekin Police and
Fire Commission, No. 3-08-0944 (Ill. App. 3d Dist. Oct. 13,
2009) (unpublished). Michael Campion, a psychologist,
had concluded that Simmons was unfit for duty.
Simmons told the chief that he had been evaluated by
other psychologists who thought him able to serve.
The chief ordered Simmons to ensure that these other
psychologists provided Campion with their conclu-
sions, supported by evaluations and data. The appellate
court held in a divided decision that, as a matter of
Illinois law, the chief could require an officer to provide
no more than a psychologist’s bottom line; since the
chief had asked for facts and reasons, his order was
unlawful, the court held.
  Simmons then sued under 42 U.S.C. §1983, contending
that the due process clause of the fourteenth amend-
ment requires the city to make up the pay he lost as a
result of the board’s decision. He did not contend that
the Constitution of its own force forbids suspensions
or requires back pay. See Gilbert v. Homar, 520 U.S. 924
(1997); FDIC v. Mallen, 486 U.S. 230 (1988). Instead he
maintained that state law entitles him to back pay. The
district court dismissed the complaint, see Fed. R. Civ.
P. 12(b)(6), holding that Illinois requires back pay only
when the board rules in an officer’s favor, see 65 ILCS
5/10–2.1–17, while here the favorable ruling came from
a court. See Simmons v. Gillespie, 2012 U.S. Dist. L EXIS
132224 (C.D. Ill. Sept. 17, 2012).
  The parties’ briefs in this court debate whether the
district judge correctly understood §5/10–2.1–17. But
No. 12-3381                                               3

there are at least two antecedent inquiries: first, does the
Rooker-Feldman doctrine prevent a federal court from
addressing this question?; second, does a state actor’s
misapplication of state law violate the due process
clause of the federal Constitution?
  The Rooker-Feldman doctrine takes its name from
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and
District of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983). Those decisions hold that only the Supreme
Court of the United States may set aside a state court’s
decision in civil litigation. The doctrine concerns the
federal courts’ subject-matter jurisdiction, so it must be
raised even if the parties do not mention it (as neither
side did in this litigation). At oral argument a judge
asked Simmons’s lawyer whether the goal of this suit is
to set aside the decision of the state’s appellate court,
which did not specify that Simmons is entitled to back
pay. Counsel gave an affirmative answer yet insisted
that the Rooker-Feldman doctrine is irrelevant. Both propo-
sitions cannot be true simultaneously.
  Although Simmons wants relief that the state judiciary
did not provide (apparently it was never asked), that
does not imply that the federal suit seeks to annul the
state decision. The principal difference between claim
preclusion (res judicata), which does not affect federal
jurisdiction, and the Rooker-Feldman doctrine, which
does, is that the latter doctrine deals with situations
in which the state court’s decision is the source of the
harm that the federal suit is designed to redress. See
GASH Associates v. Rosemont, 995 F.2d 726, 728 (7th Cir.
4                                               No. 12-3381

1993), approved by Skinner v. Switzer, 131 S. Ct. 1289, 1297
(2011), and Exxon Mobil Corp. v. Saudi Basic Industries
Corp., 544 U.S. 280, 293 (2005).
   Simmons does not contend that the state court’s deci-
sion caused him injury; he complains, rather, that the
decision was not favorable enough. He does not want
us to set it aside; that would knock out the victory on
which he now relies. Defendants could have raised a
defense of preclusion but chose not to do so. Simmons
split his claim, presenting to state court a demand for
one kind of relief and to federal court a demand for a
different kind of relief. The law of preclusion forbids
that maneuver, but it is an affirmative defense—and
defendants seem indifferent to its benefits. Simmons
has filed at least three suits. The third, in state
court, also sought relief beyond what the 2009 decision
provided. In that suit, as in this second one, the
defendants forfeited the defense of preclusion. The state
judiciary deemed the third suit untimely. Simmons v.
Pekin, 2012 Ill. App. Unpub. L EXIS 2060 (3d Dist. Aug. 23,
2012). And by not bringing that decision to our atten-
tion, defendants have forfeited any defense of preclu-
sion it might have afforded. Why the defendants are
willing to undergo three suits rather than insist on
their entitlement to peace following the initial decision
is a mystery, but not one we need puzzle out.
  Nor need we consider what §5/10–2.1–17 means. That
would have been an issue for the state judiciary, had
Simmons presented it to them—which he did not. The
Constitution does not require states to ensure that their
No. 12-3381                                             5

laws are implemented correctly. Archie v. Racine, 847
F.2d 1211, 1215–18 (7th Cir. 1988) (en banc), collects
decisions to that effect. For more recent decisions see,
e.g., Castle Rock v. Gonzales, 545 U.S. 748 (2005); Goros
v. Cook County, 489 F.3d 857 (7th Cir. 2007); Avila v.
Pappas, 591 F.3d 552 (7th Cir. 2010).
  The due process clause of the fourteenth amendment
does require a state to afford an opportunity for a
hearing before depriving someone of a property right
created by state law. See, e.g., Board of Regents v. Roth,
408 U.S. 564 (1972). We assume that §5/10–2.1–17 creates
a property interest in back pay. But Simmons does not
want a hearing. He wants money. That’s what the due
process clause does not guarantee; the federal entitle-
ment is to process, not to a favorable outcome.
  Illinois offered Simmons ample process. He had a
full hearing before being suspended. After the board
ruled that he had been insubordinate, he enjoyed
judicial review. Cf. United States v. James Daniel Good
Real Property, 510 U.S. 43, 53 (1993); Parratt v. Taylor,
451 U.S. 527, 538–41 (1981) (the opportunity to litigate
in state court is all the process due for a state actor’s
unauthorized departure from requirements of state
law), overruled in part on other grounds by Daniels v.
Williams, 474 U.S. 327 (1986). Simmons could have
asked the state’s appellate court to award back pay,
but he did not. He could have asked the state’s
appellate court to remand to the board so that it could
make the finding that would have entitled him to
back pay even on the defendants’ understanding of
6                                             No. 12-3381

§5/10–2.1–17, but he did not do that either. The due
process clause does not permit a litigant to disdain
his opportunities under state law and then demand
that the federal judiciary supply a remedy.
  The district judge should not have used a §1983 suit
to resolve a claim that rests entirely on a proposition of
state substantive law. But no harm has been done.
Simmons is not entitled to a federal remedy, so the
judgment is
                                               AFFIRMED .




                          3-19-13